Citation Nr: 1302351	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary to the service-connected left foot disorder.     

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected left foot disorder.  

3.  Entitlement to an increased rating for bone spur of the dorsum of the left foot, status post arthroplasty of the left first metatarsal phalangeal (MTP) joint, currently rated as 20 percent disabling.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and C.S.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from June 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  By those rating actions, the RO denied service connection for an acquired psychiatric disability, to include PTSD (April 2006), a bilateral knee disorder, to include as secondary to the service-connected left foot disorder, and a rating in excess of 20 percent for the service-connected left foot disorder.  The Veteran subsequently filed a notice of disagreement (NOD) in April 2007 and a statement of the case (SOC) was issued in June 2007.  In July 2007, the Veteran submitted a substantive appeal (VA Form 9).                   

In a December 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and as secondary to the service-connected left foot disorder.  The Board also remanded the Veteran's claims for service connection for a bilateral knee disorder, to include as secondary to the service-connected left foot disorder, and a rating in excess of 20 percent for the service-connected left foot disorder.      


The Veteran appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 memorandum decision, the Court vacated the portion of the Board decision that denied service connection for an acquired psychiatric disorder, to include PTSD, and as secondary to the service-connected left foot disorder, and remanded the matter to the Board for action consistent with its decision.  

In July 2010, the Veteran and C. S. testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the Board's offices in Washington, D. C.  A copy of the hearing transcript has been associated with the claims files.  The Veteran waived initial RO consideration of private medical evidence that he submitted at the hearing.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and as secondary to the service-connected left foot disorder, and entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected left foot disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bone spur of the dorsum of the left foot, status post arthroplasty of the left first MTP joint, exhibits symptoms productive of no more than "moderately severe" impairment due to pain, difficulty standing or walking for extended periods of time, and functional loss.


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 20 percent for bone spur of the dorsum of the left foot, status post arthroplasty of the left first MTP joint.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Code 5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2006 and May 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II ); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The June 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The May 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)((interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated)).  

The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The May 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his left foot disability.

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  That is, an SOC or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.

After providing additional VCAA notice, the RO readjudicated the increased rating claim in latter SSOCs, most recently in a November 2011 SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records, as well as provided him with VA medical examinations in August 2006 (QTC), September 2009 (QTC), and March 2011 in order to rate the current severity of his left foot disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  These examinations are fully adequate, and a new VA examination to rate the severity of his left foot disability is not warranted.  The Veteran has submitted personal statements and provided testimony in his Central Office hearing.  

In a letter from the Veteran, dated in December 2011, he essentially alleged that the March 2011 VA examination was inadequate.  Specifically, he maintained that x-rays of his left foot were not reviewed at the time of the examination.  According to the Veteran, the x-rays showed that he had two screws which crossed his big toe of his left foot.  That in turn caused his big toe to be "fused together" so it did not have the ability to move and resulted in additional pressure to be placed on his other toes.  According to the Veteran, his big toe was also shorter than his other toes because it had been surgically shortened.  The Veteran also alleged that range of motion testing was not properly performed for his knees, ankles, and feet because he did not undergo a test which included walking or standing for any amount of time.  He further maintained that no tests were performed regarding whether he had any instability.  

As explained more fully in the decision below, the March 2011 VA examination report was thorough in nature and adequate.  The examiner recognized that the Veteran had a history of two prior surgeries on his left foot with two screws inserted in his left big toe.  The examiner also reported that the bone spur on the Veteran's left foot was shaved so that the big toe was shortened.  In addition, the examiner stated that the Veteran had standing and walking limitations and that he could only stand for 15 to 30 minutes and walk a quarter of a mile.  Moreover, upon the physical examination, the examiner conducted range of motion tests on the Veteran's knees and ankles.  The examiner also conducted tests to determine if the Veteran had any instability of his knees and ankles.  Furthermore, he noted that the Veteran's left great toe was "fused" with minimal movement.  The March 2011 VA examination revealed findings that are adequate for rating the Veteran's left foot disability and which fully respond to the Veteran's contentions.  

The RO substantially complied with the Board's December 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO afforded the Veteran a VA examination to rate the current severity of his left foot disability.  The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).


The Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2012).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By a November 1975 rating action, the RO granted service connection for a bone spur on the dorsum of the Veteran's left foot.  The RO assigned a noncompensable disability rating under Diagnostic Code 5299.  

In an August 1980 rating action, the RO increased the disability rating for the Veteran's service-connected left foot disability from noncompensable to 10 percent disabling under Diagnostic Codes 5284-5015, effective from August 1, 1979.  

The Veteran was hospitalized for six days in October 1980 for surgery on his left foot.  He underwent excision of an exostosis of the dorsum of his left foot (1st cuneiform joint).    

In October 1997, the Veteran once again underwent left foot surgery.  At that time, he underwent an arthroplasty of the left 1st MTP joint, with correction of bunion.  

By an April 1998 rating action, the RO determined that the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for convalescence following surgery of the left foot, from October 14, 1997 to November 30, 1997.  The RO further noted that from December 1, 1997, an increased rating of 20 percent under Diagnostic Codes 5280-5284 was warranted for the Veteran's service-connected left foot disability, characterized as bone spur of the dorsum of the left foot, status post arthroplasty of the left first metatarsal. 

In May 2006, the Veteran requested that his service- connected left foot disability be reevaluated for a higher rating.

In August 2006, the Veteran underwent a VA examination which was conducted by QTC Services.  The Veteran stated that at rest, his left foot condition was manifested by pain, stiffness, swelling, and fatigue.  While standing or walking, he had these symptoms and also weakness.  The physical examination showed that the Veteran's posture and gait were within normal limits.  The Veteran required a cane for ambulation because of the left foot.  Examination of the feet did not reveal any signs of abnormal weight bearing.  In regard to range of motion of the ankles, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, bilaterally.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the left foot revealed tenderness.  Pes planus and pes cavus were not present.  No hammer toes were found.  Morton's metatarsalgia was not present and there was no hallux valgus or hallux rigidus.  The Veteran had limitations with standing and walking as noted above.  He did not require any type of support with his shoes.  The examiner noted that the Veteran was excessively obese and that weight loss would undoubtedly help relieve many of his complaints.  An x-ray of the Veteran's left foot was reported to show status post bunionectomy and calcaneal spur.  Following the physical examination and a review of the x-ray, the examiner diagnosed the Veteran with bone spur of the dorsum of the left foot, status post arthroplasty of the left first MTP joint.  According to the examiner, the effect of the service-connected condition on the Veteran's daily activities was moderate.      

A VA examination was conducted in September 2009.  At that time, the Veteran stated that he had chronic pain in his left foot.  On a scale of 1 to 10, he rated the pain level at a 5.  The pain was exacerbated by physical activity and was relieved by rest.  Standing and walking aggravated his pain and he had limited ability to stand and walk for long periods.  He denied weakness, stiffness, swelling, and fatigue with walking and standing.  The Veteran used a cane to walk.  He did not require a brace, crutches, corrective shoes, a wheelchair, prosthesis, or a walker.   

The physical examination showed that the Veteran's posture was within normal limits.  The Veteran's gait was antalgic.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination of the ankles did not reveal any deformity and there was no ankylosis.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, bilaterally.  The ankle joints were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the MTP joint of the left great toe.  

Palpation of the plantar surface of the left foot revealed no tenderness.  Alignment of the Achilles tendon was normal, bilaterally, upon weight bearing and non-weight bearing.  Pes planus was present.  On the left, there was no valgus present and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  The left foot showed no forefoot/midfoot malalignment and pes cavus was not present.  No hammer toes were found on examination of the feet.  Morton's metatarsalgia was not present and there was no hallux valgus or hallux rigidis.  The Veteran did not have any limitation with standing or walking.  He required arch supports but did not require orthopedic shoes, corrective shoes, foot supports, build-up of the shoes, or shoe inserts.  The symptoms and pain were relieved by the previously noted corrective shoe wear.  X-rays of the left foot were reported to show mild degenerative arthritic changes in the MTP joint of the left great toe.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with the following: (1 ) status post bunionectomy, (2) mild degenerative joint disease of the first MTP joint, and (3) otherwise negative left foot.         

In July 2010, the Veteran testified before the undersigned VLJ at a hearing at the Central Office in Washington, D.C.  At that time, he stated that he had chronic pain in his left foot.  The Veteran indicated that his big toe of his left foot was stiff and that he could only move the tip.  Prolonged standing and walking aggravated the left foot pain.      

In March 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  The Veteran indicated that he was retired and had worked at a distribution center as a packer from 1976 to 2005.  He noted that his pain level for his left foot was an 8 on a scale from 1 to 10 and that he took Vicodin to relieve the pain.  The examiner reported that in previous surgeries of the Veteran's left foot, he had a bone spur shaved and his great toe was shortened with a pin inserted.  Subsequently, the pin was removed, two screws were inserted, and the Veteran's left great toe joint was fused.  The Veteran had been walking with a cane since 2000.  According to the Veteran, his left ankle would give way.  He stated that he was able to stand for 15 to 30 minutes and he could walk one-quarter of a mile.  In 2008, the Veteran underwent gastric bypass surgery and had lost 100 pounds.     

The physical examination showed that the Veteran's gait was normal.  Examination of the ankles showed that there was no insatiability, tendon abnormality, or varus or valgus angulation, bilaterally.  There was also no weakness.  In regard to range of motion of the ankles, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, bilaterally.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The Veteran wore compression stockings and also arch supports.  The examiner stated that there was no evidence of moderately severe or severe malunion or non union of tarsals or metatarsal bones.  In addition, there was no evidence of moderately severe or severe foot injury.  According to the examiner, there was no evidence of unilateral or bilateral pes cavus.  The examiner also indicated that there was no evidence of severe unilateral or bilateral pes planus although the arch was low on both sides.  There was no pronation or abduction pain on manipulation.  There were minimal calluses along the bases of the great toes.  There was no evidence of achilles tendon abnormality.  The left great toe was fused with minimal movement proximal to the interphalangeal joint but otherwise, the left great toe was 1/2 centimeters (cm) shorter than the right great toe.  There were scars on the left great toe that were not tender, not keloid, and did not affect left great toe motion.  X-rays of the left foot showed that the Veteran had two orthopedic screws in place.  Degenerative changes were seen at the tarsal first MTP joint and none over the tarsal region.  Following the physical examination and a review of the x-rays, the diagnosis was left foot with degenerative joint disease of the 1st MTP joint, status post surgery with fusion.  The examiner stated that there were no significant effects of the Veteran's left foot disability on his usual occupation or on his usual activities of daily living.  

In December 2011, the Veteran submitted pictures of his arch supports.  He also submitted copies of x-rays of his left foot.  

The Veteran contends that his service-connected left foot disorder is more severe than is contemplated by the currently-assigned 20 percent rating.  Upon review of the evidence, the Board denies the appeal.

The Veteran's bone spur of the dorsum of the left foot, status post arthroplasty of the left first MTP joint, is currently evaluated as 20 percent disabling under Diagnostic Code 5284, other foot injury.  38 C.F.R. § 4.71a (2012).  Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.

Examples under 38 C.F.R. 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop.

VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

When evaluating musculoskeletal disabilities, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.

The preponderance of the evidence does not support a rating greater than 20 percent rating.  38 C.F.R. § 4.7.  That is, VA and lay evidence of record does not approximate the criteria for a "severe" foot injury at the 30 percent level.  Although the Veteran has complaints of chronic pain in his left foot, uses a cane to ambulate, and wears arch supports, the Veteran's range of motion has been normal throughout this appeal and there has been no evidence of loss of motion after repetitive testing.  In addition, in the August 2006 VA examination report, the examiner stated that the effect of the Veteran's service-connected left foot disability on his daily activities was moderate.  Although not dispositive of this issue, significantly, the medical examiner characterized the Veteran's left foot disability as "moderate" and not as "severe."  

In the September 2009 VA examination, examination of the left foot revealed no tenderness, painful motion, weakness, edema, heat, instability, atrophy, or disturbed circulation.  Alignment of the Achilles tendon was normal.  Moreover, in the March 2011 VA examination, the examiner noted that there was no evidence of moderately severe or severe foot injury.  Although the Veteran's left great toe was fused with minimal movement proximal to the interphalangeal joint, and was shorter than the right great toe, the examiner noted that there were no significant effects of the Veteran's left foot disability on his usual activities of daily living.  These findings suggest that the Veteran's condition has not approximated findings of the level of severity which would merit a 30 percent rating under Diagnostic Code 5284.  Furthermore, there is no evidence that he has complete loss the use of the left foot and therefore a 40 percent rating under Diagnostic Code 5284 is also unwarranted.

In this case, as there is no evidence that the Veteran currently has bilateral weak foot, claw foot, metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toe, or nonunion or malunion of the tarsal and metatarsal bones, a rating based on these disorders is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2012).  

Pursuant to Diagnostic Code 5276, a noncompensable rating is warranted for mild pes planus with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).  A 10 percent rating is warranted for moderate bilateral or unilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of feet.  Id.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Id.  A 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id. 

Although pes planus was not present in the August 2006 VA examination, in the September 2009 VA examination, the examiner indicated that pes planus was present.  However, examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe pattern.  Alignment of the Achilles tendon was normal upon weight bearing and non-weight bearing, bilaterally.  In addition, on the left, there was no valgus present and no deformity such as inward rotation.  The examiner further indicated that although the Veteran wore arch supports, his symptoms and pain were relieved by such support.  Moreover, in the March 2011 VA examination, although the examiner stated that the Veteran's arch was low on both sides of his feet and that the Veteran had minimal calluses along the bases of the great toes, he also reported that there was no evidence of severe unilateral or bilateral pes planus.  

Although there is evidence showing that the Veteran has left pes planus, there is no evidence showing that the Veteran's left pes planus is pronounced with marked pronation, extreme tenderness of the plantar surface of the left foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Therefore, a 30 percent rating under Diagnostic Code 5276 for the Veteran's service-connected left foot disability is not warranted.
 
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the DeLuca case have been considered, but do not provide a basis for assigning a rating greater than 20 percent under Diagnostic Code 5284 when considering limitation of motion.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  The Veteran's left foot symptoms are not "severe" in nature.

The Board has also considered an increased evaluation for traumatic or degenerative arthritis, specifically the Veteran's arthritis of the 1st MTP joint. However, a 20 percent evaluation is the maximum permitted for degenerative joint disease.  See C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In addition, the evidence must demonstrate involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations, and the evidence does not show such findings.      

Accordingly, the preponderance of the evidence is against a disability rating greater than 20 percent for the Veteran's bone spur of the dorsum of the left foot, status post arthroplasty of the left first MTP joint.  38 C.F.R. § 4.3.  The claim is denied.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left foot disability are contemplated by the schedular criteria discussed above; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for bone spur of the dorsum of the left foot, status post arthroplasty of the left first MTP joint, is denied.  


REMAND

In regard to the claim for an acquired psychiatric disorder, to include PTSD, and as secondary to the service-connected left foot disability, in the April 2012 memorandum decision, the Court stated that the evidence of record included diagnoses of psychiatric disorders including PTSD, major depression, and panic disorder.  With respect to the PTSD diagnosis, the Veteran alleged that his PTSD was due to an in-service automobile accident in which the car he was riding in fell over a 40-foot cliff.  According to the Veteran, this accident also caused his service-connected left foot disorder.  Although the Veteran's service treatment records and personnel records were negative for any findings of an in-service automobile accident, the Veteran had submitted lay statements in support of his contention.  In addition, the Veteran maintained that after the accident, he received treatment at Allendale County Hospital which was a private hospital in South Carolina.  

In July 2007, the Veteran submitted a signed authorization form allowing the Allendale County Hospital to release his treatment records to VA.  On the form, he indicated that he was treated for a bone spur at that facility sometime between March 1971 and October 1971.  In October 2007, the RO requested the records from Allendale County Hospital regarding the Veteran's treatment for a bone spur during the period "[s]tarting 1/01/1971, [e]nding 12/31/1971."  That same month, Allendale County Hospital informed the RO that it had found no medical records for the dates requested.     

In January 2008, the Veteran submitted a statement in which he clarified that the in-service automobile accident occurred between mid-1971 and early 1972.  That same month, he advised the RO that its request for records was incomplete because it did not include the early months of 1972.  In June 2009, the RO requested that the Veteran complete another authorization form for release of the Allendale County Hospital records.  The Veteran submitted the completed authorization form the following month consenting to the release of Allendale County Hospital records that pertained to treatment dates of December 1971 to May 1972 and October 1971 to March 1972.  In August 2009, based on the October 2007 negative reply from the Allendale County Hospital, the RO found that the in-service automobile accident, alleged to have been the Veteran's primary PTSD stressor, had not been corroborated.      

In a December 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and as secondary to the service-connected left foot disorder.  In the decision, the Board determined that VA's duty to assist had been satisfied.  Specifically, the Board noted that the RO had attempted to obtain medical records from Allendale County Hospital but that an October 2007 memorandum from that private facility showed that they were unable to locate any medical records pertaining to the Veteran.  However, in the April 2012 memorandum decision, the Court stated that as conceded by the Secretary in the Appellee's Brief, the Board failed to address the fact that the RO made no attempt to request records from Allendale County Hospital dated after December 31, 1971, despite the Veteran's submission of a statement in January 2007 clarifying the dates of treatment included the "early part of 1972."  The Secretary further conceded that the Board erred in failing to address the Veteran's January 2008 allegations of a second stressor related to his presence onboard an aircraft in service that had to make an emergency landing in El Toro, California.  Thus, the duty to assist had not been met.      

Because the VA is on notice of the potential existence of records from Allendale County Hospital, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documenting information that the medical records cannot be obtained, further development in this regard is warranted.

In the January 2008 statement from the Veteran (and also in a September 2011 statement from the Veteran), he reported that his Military Occupational Specialty (MOS) was as a bugler and that he was assigned to the Drum and Bugles Corps.  He indicated that due to his MOS, he had to fly a lot in order to perform concerts.  The Veteran noted that he usually had to fly on "propeller driven aircrafts."  On one occasion, his plane had to make an emergency landing in El Toro, California and there was a "drop in altitude."  On another occasion, he overheard a mechanic tell the air crew of problems that the aircraft was having but that no one should worry because the problems could be fixed after landing.  The Veteran contended that due to the in-service flying incidents, he developed a fear of flying and PTSD.  

Service records confirm that the Veteran's MOS was as a baritone bugler.  The Veteran's alleged stressors of having to make an emergency landing and experiencing flying incidents are not substantiated, but he will be provided an additional opportunity to submit substantiating information. 

The Veteran has not yet been provided a VA mental disorders examination.  Thus, a VA examination, as specified in greater detail below, should be performed.  38 C.F.R. § 3.159.    

With respect to the Veteran's claim for service connection for a bilateral knee disorder, to include as secondary to the service-connected left foot disorder, the Veteran contends, in part, that his currently diagnosed bilateral knee disorder is secondary to ambulatory changes caused by his service-connected left foot disability.  Due to his left foot disability, he favors his right side in order to avoid any weight on his left side.  He also has to walk with a cane.  The Veteran maintains that these ambulatory changes caused him to develop a bilateral knee disorder.  Thus, in the December 2010 remand, the Board directed the RO to afford the Veteran a VA orthopedic examination to determine the etiology of any bilateral knee disorder.  Following the physical examination, the examiner was requested to opine, in part, as to whether any currently diagnosed bilateral knee disorder was caused or aggravated (made permanently worse) by the service-connected left foot disability.  

In March 2011, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with degenerative joint disease of both knees.  The examiner opined that it was less likely as not that the Veteran's bilateral knee arthritis was caused by his service-connected left foot disability.  Rather, the examiner linked the Veteran's bilateral knee arthritis to his history of morbid obesity and his former employment as a packing specialist where he had to perform heavy lifting.  [The Board notes that in December 2011 statement from the Veteran, he disagreed with the examiner's comment that he had to do heavy lifting while working as a packing specialist.  The Veteran noted that he did not have to physically lift anything and that any lifting he did, he did so with a forklift or crane.]  However, while the examiner addressed the pertinent question of whether the Veteran's bilateral knee disorder was caused by his service-connected left foot disorder, he did not address the other pertinent question of whether the Veteran's bilateral knee disorder was aggravated by his service-connected left foot disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The examiner also did not address the Veteran's contention that he developed a bilateral knee disorder due to the ambulatory changes he had to make because of his service-connected left foot disability.         

In light of the above, it is the Board's determination that the RO has not complied with the instructions from the December 2010 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Therefore, an addendum opinion must be obtained.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any further information towards substantiation of his claimed PTSD stressors. In particular, he must provide SPECIFIC DETAILS of any and ALL INCIDENTS INVOLVING HIS TRAVELING IN MILITARY AIRCRAFT (E.G, AIRCRAFT FLYING WITH ONE OR MORE ENGINES DISABLED; ONE OR MORE ENGINES ON FIRE WHILE LANDING; ONE OR MORE ENGINES LEAKING OIL, ETC.) WHILE ASSIGNED TO CAMP PENDLETON, CALIFORNIA. Such detailed information includes, but is not limited to, the dates, times, departure to destinations; arrival from destinations; witnesses; whether he was then-called to provide any information into accident investigations, line of duty determinations, etc. The Veteran must be, and is now advised that he must cooperate fully in this effort.

2.  IF AND ONLY IF THE VETERAN RESPONDS, and after receiving the Veteran's response, the RO/AMC will contact Headquarters, United States Marine Corps, and request that it provide any information as to any offices, archives, or other agencies that may provide substantiating information as to the Veteran's assertions of aircraft safety deficiencies while he was on active duty. The RO/AMC will then request from such offices, archives, or other agencies such substantiating information. All attempts to secure these records must be documented in the claims file.  If no records are found, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After securing any necessary releases, the RO should contact the Allendale County Hospital and ask it to provide any medical records pertaining to the Veteran from January 1, 1972 to December 31, 1972.  All attempts to secure these records must be documented in the claims file.  If no records are found, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

4.  The RO will contact the Allendale County, South Carolina Sherriff's Office, 168 Law Enforcement Ct Allendale, South Carolina 29810, and request copies of any traffic accident reports pertaining to the Veteran's report of the alleged accident. 

5.  Whether treatment records from the Allendale County Hospital are received or not, the RO must record its determination of record as to whether the Veteran's alleged stressor of an in-service automobile accident is deemed to have been verified.  If the stressor cannot be verified, such fact should be notated in the record.  

6.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a mental status examination performed by a psychiatrist to determine the nature, extent and etiology of any psychiatric disorder. The claims file and a copy of this remand must be made available to and reviewed by the examiner.

THE EXAMINER MUST BE ADVISED AS TO WHETHER OR NOT THE VETERAN'S ACCOUNT OF THE CLAIMED IN-SERVICE STRESSORS HAVE BEEN VERIFIED. 

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, appropriate psychological testing and any other tests that are deemed necessary, the psychiatrist is asked to opine on the following:

Does the Veteran meet the diagnostic criteria for PTSD under the American Psychiatric Association's DSM- IV, and if so, is the disorder  causally linked to any VERIFIED incident of service, to include the Veteran's alleged stressors of having to make an emergency landing and experiencing flying incidents? 

	IF THE VETERAN DOES NOT HAVE PTSD, DOES THE VETERAN HAVE ANY PSYCHIATRIC DISORDER, TO INCLUDE DEPRESSION OR ANXIETY, THAT IS THE RESULT OF MILITARY SERVICE, APART FROM THE CLAIMED STRESSORS?

The psychiatrist must provide a complete explanation for any opinion expressed.

7.  The RO must return the claims file to the examiner who conducted the March 2011 VA examination that was pertinent to the Veteran's claim for service connection for a bilateral knee disorder, or another VA physician if the aforementioned examiner is no longer available, and request that the examiner provide an addendum opinion to the March 2011 VA examination report.  Specifically, the examiner must provide an opinion whether the currently diagnosed degenerative joint disease of both knees was AGGRAVATED (I.E., WORSENED) by the Veteran's service-connected left foot disability.  

The examiner also MUST specifically comment on the Veteran's allegation that due to his service-connected left knee disability, he developed ambulatory changes such as favoring his right leg, which in turn either caused him to develop a bilateral knee disorder, or in the alternative, aggravated his bilateral knee disorder.  

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

An explanation must be provided for any opinion or conclusion expressed.  If the examiner finds that another examination is required to address the aforementioned questions, such an examination should be scheduled.

8.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


